        Case 3:21-cv-00767-MEM Document 8 Filed 06/29/21 Page 1 of 2
          Case 3:21-cv-00767-MEM Document 7 Filed 06/28/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


AGENCY INSURANCE COMPANY OF
MARYLAND,
                                                             CIVIL ACTION NO. 3:21-cv-00767-
                              Plaintiff,                     MEM

                         V.


PLACID AP AULINO and ID ALIS
PAULINO,

                              Defendants.



                           JOINT STIPULATION FOR EXTENSION
                     OF TIME TO RESPOND TO PLAINTIFF'S COMPLAINT


IT IS HEREBY STIPULATED by and between the parties hereto that DEFENDANTS PLACID A
PAULINO AND ID ALIS PAULINO may have additional time within which to answer or otherwise
respond to Plaintiffs complaint. Therefore, the last day for defendants to answer or otherwise respond to
plaintiffs complaint will be Wednesday, July 28, 2021.

Good cause exists for this extension as the parties are discussing the possibility of a negotiated resolution.
Additionally, defendants are currently appearing pro se and would like time to secure defense counsel.
Plaintiffs counsel has agreed to this extension. This is the first request for an extension.

Dated: June 28, 2021

 DEFENDANTS                                             COUNSEL FOR PLAINTIFF
                                                        POST & SCHELL, P.C.
 By:      s/ Placida Paulino                            By:  /s Kevin T. McGany
         Placida Paulino                                     Kevin T. McGarry, Esquire
                                                             I.D. #: PA313204
 By:      s/ Idalis Paulino                                  1869 Charter Lane
         Idalis Paulino                                      P.O. Box 10248
                                                             Lancaster, PA 17605-0248
                                                             (717) 291-4532
                                                             (717) 291-1609- Fax
                                                                kmcgarry@postschell.com
         Case 3:21-cv-00767-MEM Document 8 Filed 06/29/21 Page 2 of 2




                                              ORDER



Pursuant to the parties' stipulation, IT IS SO ORDERED that Defendant should answer or otherwise
respond to Plaintiffs complaint on or before Wednesday, July 28, 2021.



Dated:    ~~"'/




                                       THE H NO    LE MALACHY E. MANNION,
                                       UNITED STATES DISTRICT COURT




                                                  2
